Citation Nr: 9915505	
Decision Date: 06/03/99    Archive Date: 06/15/99

DOCKET NO.  98-04 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 0 percent for hearing 
loss, to include the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321 (1998).


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from August 1966 to August 
1968.

In February 1997, the veteran filed a claim for service 
connection for hearing loss. This appeal arises from the 
October 1997 rating decision from the Winston-Salem, North 
Carolina Regional Office (RO) that granted service connection 
for hearing loss with an evaluation of 0 percent.  A Notice 
of Disagreement was filed in February 1998 and a Statement of 
the Case was issued in March 1998.  A substantive appeal was 
filed in March 1998 with no hearing requested.

The issue of entitlement to an extraschedular evaluation for 
service connected hearing loss, raised by the veteran but not 
yet adjudicated by the RO, is the subject of the Remand 
decision below.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  On the VA audiometric evaluation in August 1997, the 
veteran's service connected hearing loss was manifested by an 
average pure tone threshold level, in decibels, at 1000, 
2000, 3000 and 4000 Hertz, of 70 in the right ear, and 74 
decibels in the left ear.  Speech discrimination ability was 
92 percent in the right ear and 88 percent in the left ear.


CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for 
the veteran's service connected hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.326, 4.1, 4.2, 4.85, Diagnostic Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran was seen in service with complaints of increasing 
difficulty with hearing.  The impression included high 
frequency hearing loss, secondary to noise.  On the service 
separation examination in June 1968, the veteran was 
diagnosed with bilateral high frequency hearing loss.

In January 1997, the veteran filed a claim for service 
connection for hearing loss.

Treatment records from the Graystone, Ear, Nose and Throat 
Center from February 1991 indicate that the veteran was 
initially seen with complaints of having hearing difficulty 
with poor discrimination.  He was seen the next day for a 
hearing evaluation.  He reported a known high frequency 
hearing loss since the late 1960's.  He stated that over time 
his hearing had gotten worse and he had noticed difficulty 
communicating with people.  The results of his hearing test 
showed borderline normal hearing in the right ear from 250 to 
2,000 Hertz, sloping precipitously to a severe to profound 
high frequency nerve loss.  The left ear showed a mild low to 
mid frequency loss from 250 to 2,000 Hertz, sloping 
precipitously to a severe to profound nerve loss.  His speech 
discrimination abilities were considered fair to good at 65 
dB. HL bilaterally.  Binaural hearing aids were recommended. 

On the authorized audiological evaluation in August 1997, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
55
85
95
LEFT
40
70
85
100

The average of the right ear was 70 and the average of the 
left ear was 74.  Speech audiometry revealed speech 
recognition ability of 92 percent in the right ear and of 88 
percent in the left ear.  The summary of the audiologic test 
results showed the veteran had mild to profound sensorineural 
hearing loss of the right ear and mild to profound 
sensorineural hearing loss above 250 Hz of the left ear.

By rating action of October 1997, service connection was 
granted for hearing loss with an evaluation of 0 percent.  
The current appeal to the Board arises from this decision.


II.  Analysis

Initially, the Board finds the veteran's claims for increased 
compensation benefits are "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  The Court has held that, 
when a veteran claims a service connected disability has 
increased in severity, the claim is well grounded.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).

Furthermore, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed.  Thus, no further assistance to the veteran is 
required to comply with the duty to assist him, as mandated 
by 38 U.S.C.A. § 5107(a).

The Board notes that on a VA Form 21-4142 received in March 
1997, the veteran indicated that he was treated at the 
Graystone Clinic in 1981 or 1982, although he was not certain 
of the exact date.  He was told at that time that he needed 
hearing aids.  He further indicated that he returned a 
hearing aid.  Records received in May 1997 from the Graystone 
Ear, Nose and Throat Center dating from February 1991 to 
March 1991 indicate that when the veteran was seen in 
February 1991, hearing aids were recommended.  The veteran 
was quite interested in trying the aids, and hearing aids 
were ordered.  In March 1991, the veteran returned one 
hearing aid since he reported too much sound with an aid in 
each ear.  Therefore, it appears that the treatment records 
the veteran specified have been received and the duty to 
assist in this regard is satisfied. 

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

The Court has also held that unlike claims for increased 
ratings, "staged ratings" or separate ratings for separate 
periods of time based on the facts found may be assigned 
following the initial grant of service connection.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  In this case, as the 
October 1997 rating action was an initial grant of service 
connection for the veteran's hearing loss, the Board will 
consider the proper evaluation(s) to be assigned for the 
veteran's service connected hearing loss in accordance with 
Fenderson.  

Service connection is in effect for hearing loss, assigned a 
noncompensable evaluation under the provisions of the 
Diagnostic Codes regarding hearing loss and §§ 4.85 through 
4.87 of VA's Schedule for Rating Disabilities, 38 C.F.R. part 
4. 

Under applicable criteria, organic loss of hearing acuity 
shall be determined in accordance with the findings reported 
at audiometric examinations.  Evaluations of hearing 
impairment range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1,000, 2,000, 3,000, 
and 4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the revised rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  38 C.F.R. § 4.85 and Diagnostic Codes 
6100 to 6110.

Based on the August 1997 VA audiometric evaluation, the 
veteran's scores compute to a Level II hearing loss of the 
right ear and a Level III hearing loss of the left ear.  The 
scores for the right and left ears combined warrant a 0 
percent schedular evaluation for hearing loss.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. Part 4 to include § 4.85 and DC 
6100.  Therefore, entitlement to a compensable rating from 
the initial grant of service connection in October 1997 is 
not warranted by the evidence of record.


ORDER

Entitlement to a compensable rating for the veteran's service 
connected hearing loss is denied.


REMAND

In the March 1998 substantive appeal, the veteran contended 
that his hearing loss interfered with his employment.  He 
stated that he had to quit his job as he was unable to 
communicate properly with salesmen and telephone messages 
would be misunderstood.  He was currently working for himself 
and making one half the salary as he would have had at his 
previous employment.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(1998).  "The governing norm in these exceptional cases is: 
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(1998).

In this case, the RO has not adjudicated the issue of 
entitlement to an extraschedular evaluation pursuant to 38 
C.F.R. § 3.321(b)(1).  Although the Board has no authority to 
grant an extraschedular rating in the first instance, it may 
consider whether the RO's determination with respect to that 
issue was proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 
Vet. App. 88, 95 (1996) (The Board may consider whether 
referral to "appropriate first-line officials" for extra-
schedular rating is required); see also Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996) (BVA may affirm an RO conclusion 
that a claim does not meet the criteria for submission 
pursuant to 38 C.F.R. § 3.321(b)(1)).

Accordingly, in order to comply with due process requirements 
that the RO have an opportunity to adjudicate the issue prior 
to Board consideration, the case is Remanded for the 
following action:

1. The RO should inform the veteran of 
the elements of a claim for an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) and permit him the full 
opportunity to supplement the record as 
desired.  See Spurgeon v. Brown, 10 Vet. 
App. 194, 197-98 (1997).

2. Thereafter, the RO should consider 
whether the criteria for submission for 
assignment of an extraschedular 
evaluation for service connected hearing 
loss pursuant to 38 C.F.R. § 3.321(b)(1) 
are met.  If such criteria are met, then 
the matter should be referred to the 
Undersecretary for Benefits or the 
Director of the Compensation and Pension 
Service for appropriate action.  If the 
determination is adverse to the veteran, 
he and his representative should be 
furnished with a supplemental statement 
of the case which includes a summary of 
any additional evidence submitted, any 
applicable laws and regulations, and the 
reasons for the decision.  The veteran 
and his representative should be afforded 
an opportunity to respond.

3.  The case should then be returned to 
the Board for further appellate review.  
The purpose of this REMAND is to afford 
the veteran due process of law.  The 
Board intimates no opinion as to the 
ultimate outcome of the case as regards 
the claim of extraschedular consideration 
under 38 C.F.R. § 3.321(b)(1) for the 
service-connected hearing loss.  The 
appellant need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

